Title: To George Washington from David Forman, 23 August 1781
From: Forman, David
To: Washington, George


                        
                            Sir
                             Thursday the 23d Augt 81
                        
                        The Fleete I had the Honr to inform your Excly Was in The Offing the 16th Inst. favored to be Admiral Graves
                            with The Ships as then described—The Same Evening Tow Ships supposed Fifty Guns Each Run up to New
                            York—The Next Day this London and five Other Ships of the Line Come within Sandy Hook, in The afternoone four of them went
                            up—The Adml Ship Struck all her Topmasts and appeared Very Busy in Overhauling her Rigging &c. &c.
                        Sunday it Was Reported in New York That the Arrival of Count De Grasse had drove Graves into port—Since that
                            the report appears more serious. 
                        It is now said by deserters from the Enemy that Count Degrasse is Arrived at Rhod island with Twenty Ships
                            of the Line—Certain it is that four of the British Frigates have been Cruseing off Every day since
                            Saturday Last—Some of them Appear Every Evening to the Eastward—Yesterday Evening the London lay Betwene the East and West Bank Near the Narrowes.
                        The Other five Line ships and four Smaller ships of War lay in line Just Within Sandy Hook.
                        These Accts Joined to some of the same Noticed from Elisabeth Town & that your Excly With the Army
                            was Recrossing the North River Induces me to Request your Excly Information as far as may be Consistant. I have The Honr to
                            be Yr Exclys Most Obdt Humble Servt
                        
                            David Forman 
                        
                    